Order entered June 8, 2018




                                              In The
                                  Court of Appeals
                           Fifth District of Texas at Dallas
                                       No. 05-18-00198-CV

                              THE STATE OF TEXAS, Appellant

                                                 V.

 CASH AUTO SALES, INC. F/K/A/ LARRY LAKE D/B/A CASH AUTO SALES AND
VIP FINANCE OF TEXAS, INC. F/K/A TRAVIS LAKE D/B/A VIP FINANCE, Appellees

                       On Appeal from the 134th Judicial District Court
                                    Dallas County, Texas
                            Trial Court Cause No. DC-96-11528

                                             ORDER
       Before the Court is appellant’s June 6, 2018 unopposed third motion for an extension of

time to file a brief. We GRANT the motion and extend the time to June 22, 2018. We caution

appellant that further requests for extension in this accelerated appeal will be disfavored.


                                                       /s/    ADA BROWN
                                                              JUSTICE